Name: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 30 June 1986 on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community
 Type: Decision
 Subject Matter: European construction;  trade policy;  executive power and public service;  international trade
 Date Published: 1986-07-01

 Avis juridique important|41986D028486/284/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 30 June 1986 on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community Official Journal L 175 , 01/07/1986 P. 0111 - 0111 Finnish special edition: Chapter 11 Volume 11 P. 0270 Swedish special edition: Chapter 11 Volume 11 P. 0270 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, of 30 June 1986 on the arrangements for trade between the Community and the associated overseas countries and territories in products within the province of the European Coal and Steel Community (86/284/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas Part Two, Title I, Chapter 1 of Council Decision 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories with the European Economic Community (1) does not apply to products within the province of the European Coal and Steel Community; Whereas, however, trade in such products between the Member States and the countries and territories should be maintained and intensified; Whereas this Decision in no way prejudices the special arrangements established by Decision 86/50/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, of 3 March 1986 establishing arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other in products falling within the ECSC Treaty (2); In agreement with the Commission, HAVE DECIDED AS FOLLOWS:Article 1The duties applicable in the Community to imports of products within the province of the European Coal and Steel Community originating in the countries and territories listed in Annex I to Decision 86/283/EEC, the charges having an effect equivalent to such duties and the collection of such duties and charges shall be suspended; however, the treatment applied to those products shall not be more favourable than that applied by the Member States among themselves. Article 2The products referred to above originating in the Member States shall be admitted for import into the countries and territories on conditions similar to those laid down in Part Two, Title I, Chapter 1 of Decision 86/283/EEC. Article 3Consultations shall take place between the Member States concerned in all cases where, in the opinion of one of them, the implementation of the above provisions calls for such consultations. Article 4The provisions laying down the rules of origin for the application of Decision 86/283/EEC shall also apply to this Decision. Article 5Member States shall decide by agreement on any safeguard measures proposed by one or more Member States or the Commission. Article 6This Decision shall not affect the provisions of the Treaty establishing the European Coal and Steel Community, or the powers of jurisdiction conferred by that Treaty. Article 7This Decision shall apply until 28 February 1990. Article 8Member States shall take the measures necessary to implement this Decision. Article 9This Decision shall be published in the Official Journal of the European Communities at the same time as Decision 86/283/EEC. It shall enter into force at the same time as Decision 86/283/EEC. Done at Luxembourg, 30 June 1986. For the Council The President N. SMIT-KROES (1) See page 1 of this Official Journal. (2) OJ No L 63, 5. 3. 1986, p. 189.